Title: From Benjamin Franklin to the Marquis de Lafayette, 14 May 1781
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, May 14. 1781
You are a very good Correspondent, which I do not deserve, as I am a bad one. The Truth is, I have too much Business upon my hands, a great deal of it foreign to my Function as a Minister, which interferes with my writing regularly to my Friends. But I am nevertheless extreamly sensible of your Kindness in sending me such frequent and full Intelligence of the State of Affairs on your side the Water, and in letting me see by your Letters, that your Health continues, as well as your Zeal for our Cause & Country.
I hope that by this time the Ship which has the honour of bearing your Name is safely arrived. She carries Clothing for near 20,000 Men, with Arms, Ammunition &c. which will supply some of your Wants, & Col. Laurens, will bring a considerable Addition, if Providence favours his Passage. You will receive from him the Particulars, which makes my writing more fully by him unnecessary.
Your Friends have heard of your being gone against the Traitor Arnold, and are anxious to hear of your Success, and that you have brought him to Justice. Enclos’d is a Copy of a Letter from his Agent in England, by which the Price of his Treason may be nearly guess’d at. Judas sold only one Man, Arnold three Millions; Judas got for his one Man 30 Pieces of Silver, Arnold not a halfpenny a Head. A miserable Bargainer: Especially when one considers the Quantity of Infamy he has acquir’d to himself, & entail’d on his Family.
The English are in a fair way of gaining still more Enemies: They play a desperate Game. Fortune may favour them as it sometimes does a drunken Dicer. But By their Tyranny in the East they have at length rous’d the Powers there against them, and I do not know that they have in the West a single Friend. If they lose their India Commerce, which is one of their present great Supports, and one Battle at sea, their Credit is gone and their Power follows.— Thus Empires, by Pride & Folly & Extravagance, ruin themselves like Individuals. M. La Mothe Picquet, has snatch’d from between their Teeth, a good deal of their West India Prey, having taken 22 Sail of their homewardbound Prizes: One of our American Privateers has taken two more, & brought them into Brest; & two wer burnt. There were 34 in company, with two Men of War of the Line & two Fregates, who sav’d themselves by Flight, but we do not hear of their being yet got in.
I think it was a wise Measure to send Col Laurens here, who could speak knowingly of the State of the Army. It has been attended with all the Success that perhaps could reasonably be expected, tho’ not with all that was wished. He has fully justified your Character of him, & returns thoroughly possess’d of my Esteem; but that can not, and ought not to please him so much as a little more Money would have done, for his beloved Army.— This Court continues firm and steady in its Friendship, and does every thing it can for us: Can we not do a little more for ourselves?— My Successor (for I have desired the Congress to send me one) will find it in the best Disposition towards us, & I hope he will take care to cultivate that Disposition. You who know the leading People of both Countries can perhaps judge better than any Member of Congress of a Person suitable for this Station: I wish you may be in the way to give your Advice when the Matter is agitated in that Assembly. I have been long tired of the Trade of Minister, and wished for a little Repose before I went to sleep for good and all. I thought I might have held out till the Peace, but as that seems at a greater Distance than the End of my Days, I grow impatient. I would not however quit the Service of the Public, if I did not sincerely think that it would be easy for the Congress with your Counsel to find a fitter Man. God bless you, & crown all your Labours with Success.— With the highest Regard & most sincere Affection, I am Dear Sir, &ca—
BF
Marquis de la Fayette
